           Case 1:20-cr-00182-VEC Document 108 Filed 01/07/21 Page       USDC1 of 2
                                                                                SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 1/7/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-CR-182 (VEC)
                 -against-                                    :
                                                              :     ORDER
 JONATHAN BURGOS,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 15, 2020, Mr. Burgos filed a Motion to Suppress, Dkt. 89; and

       WHEREAS on November 3, 2020, the Government responded in opposition to the

Motion, Dkt. 95, and on November 19, 2020, Mr. Burgos replied in support of the Motion, Dkt.

102; and

       WHEREAS on December 17, 2020, the Court scheduled oral argument in this matter to

be held on Thursday, January 21, 2021, at 2:00 P.M. in Courtroom 443 of the Thurgood Marshall

United States Courthouse, Dkt. 106;

       IT IS HEREBY ORDERED that due to the rising number of COVID-19 cases in New

York City, the Court prefers to hold the oral argument by video conference using Skype video.

The parties will be emailed a Skype video link separately. Any interested members of the public

may listen to the proceeding remotely by dialing 1-917-933-2166 and using the conference ID

number 717799061. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

       IT IS FURTHER ORDERED that Mr. Burgos must either notify the Court that he does

not consent to appearing by way of video or file a waiver of in person appearance by no later

than Friday, January 15, 2021.
        Case 1:20-cr-00182-VEC Document 108 Filed 01/07/21 Page 2 of 2




SO ORDERED.

Dated: January 7, 2021
      New York, NY
                                               ______________________________
                                                     VALERIE CAPRONI
                                                     United States District Judge




                                     2 of 2
